          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF GEORGIA
                    ATLANTA DIVISION


Progressive Mountain Insurance
Company,
                                          Case No. 1:18-cv-03104
                       Petitioner,
                                          Michael L. Brown
v.                                        United States District Judge

MJ Night Rider Transport LLC, et
al.,

                       Respondents.

________________________________/

                         OPINION & ORDER

     Petitioner     Progressive      Mountain       Insurance      Company

(“Progressive”) seeks a declaratory judgment from the Court decreeing

that it has no obligations to Respondents under an auto insurance policy

and moves for summary judgment. The only Respondent to engage in

this litigation, MJ Night Rider Transport, LLC (“Night Rider”), contends

the Court has no subject matter jurisdiction over this action because no

justiciable case or controversy exists.         The Court agrees, denies

Petitioner’s motion for summary judgment, and dismisses this action

without prejudice for lack of standing.
I.    Background Facts

      Respondent Night Rider is an auto transport company. (Dkt. 20-3

¶ 1.)1 In 2017, Respondent Night Rider owned a Dodge Ram truck and

automotive transport trailer. (Id. ¶ 2.) It insured both through an auto

insurance policy with Petitioner Progressive. (Id. ¶ 3.) Night Rider

allowed no one to use the truck for personal errands, only for

transportation jobs. (Id. ¶ 6.) When not being used for business, Night

Rider kept it at a storage facility. (Id. ¶ 5.)

      In June 2017, Respondent Mackenzie Minter drove the truck

(without the trailer) to a gas station to meet Respondent Janelle Jordan

and exchange custody of their minor son. (Id. ¶¶ 7–8.) He was not

working for Night Rider at the time. (Id. ¶ 2.) Respondent Alohondro

Custis was with Jordan. (Id. ¶ 10.) Jordan and Minter began arguing in

the parking lot, causing Custis to get out of Jordan’s car and begin

arguing with Minter. (Id. ¶¶ 11–12.) Minter got back in the truck and

intentionally drove the truck at Custis. (Id. ¶ 12.) He hit Custis and




1Respondent Night Rider admits each of Petitioner’s undisputed
material facts. (Dkt. 23.)

                                      2
then drove into Jordan’s vehicle, hurting her and damaging her car. (Id.

¶ 13.)

     Minter had driven the truck for Night Rider at other times but had

no permission to drive it to that gas station. (Id. ¶ 15.) He was on

personal business. (Id. ¶¶ 17–19.) Night Rider admits Minter’s use of

the vehicle “was not authorized, not with permission, and was not a use

connected with the business of” MJ Night Rider Transport, LLC. (Dkt.

23 at 2.) It further admits that Minter was engaged in an intentional

criminal act when he struck Custis and ran into Jordan’s car. (Id.)

     Petitioner filed this petition for a declaratory judgment under 28

U.S.C. § 2201 that it need not provide coverage or indemnification to

Night Rider or Minter for any injury or damage arising from Minter’s

actions. (Dkt. 1 ¶ 8.) Respondent Night Rider timely filed its answer,

contending that “no actual controversy exists between it and the

Petitioner.” (Dkt. 7 at 1.) Respondent Night Rider, however, did not

move to dismiss.    None of the individual Respondents answered the

complaint, and the Clerk entered default against them. (Dkt. 17.) The

Court ordered the parties to file supplemental notice properly listing the

citizenship of each member of all LLC parties so it could assess diversity



                                    3
of citizenship. (Dkt. 18.) The parties complied, and the Court found all

parties diverse.2 (Dkts. 19; 21–22.)

      Petitioner moved for summary judgment. (Dkt. 20.) Respondent

Night Rider responded, accepting Petitioner’s statement of facts but

arguing the Court must dismiss the complaint because no actual or

justiciable controversy exists. (Dkt. 23 at 6–7.) Petitioner did not reply.

The individual Respondents remain in default and had no involvement

in the case.

II.   Legal Standard

      “Any time doubt arises as to the existence of federal jurisdiction,

[district courts] are obliged to address the issue before proceeding

further.” Atlanta Gas Light Co. v. Aetna Cas. & Sur. Co., 68 F.3d 409,

414 (11th Cir. 1995).        Constitutional standing is “a threshold

jurisdictional question which must be addressed prior to and




2The Court’s finding of diversity of citizenship in its prior order does not
affect its current holding that it lacks jurisdiction. (See Dkt. 22 at 3.)
The Court’s previous decision did not address whether a justiciable case
or controversy exists. Nothing in its prior order prevents the Court from
dismissing this matter for lack of standing.             See A&M Gerber
Chiropractic LLC v. GEICO Gen. Ins. Co., 925 F.3d 1205, 1210 (11th Cir.
2019) (“Standing cannot be waived or conceded by the parties, and it may
be raised (even by the court sua sponte) at any stage of the case.”).

                                       4
independent of the merits of a party’s claims.” Dillard v. Chilton Cty.

Comm’n, 495 F.3d 1324, 1330 (11th Cir. 2007); see also Atlanta Gas Light

Co., 68 F.3d at 413 (vacating and remanding for dismissal when “district

court made no determination as to the existence of a justiciable case or

controversy [yet] proceeded to address the merits of the summary

judgment motions”).

III. Discussion

     “Article III of the Constitution limits federal courts to adjudicating

actual ‘cases’ and ‘controversies.’ ” A&M Gerber Chiropractic, LLC v.

GEICO Gen. Ins. Co., 925 F.3d 1205, 1210 (11th Cir. 2019).            And

“[d]istrict courts may consider declaratory judgment suits [under the

Declaratory Judgment Act] only where a ‘definite and concrete’

controversy exists.” Owners Ins. Co. v. Parsons, 610 F. App’x 895, 896–

97 (11th Cir. 2015) (citing Miccosukee Tribe of Indians of Fla. v. Kraus–

Anderson Constr. Co., 607 F.3d 1268, 1275 n.14 (11th Cir. 2010)); see 28

U.S.C. § 2201 (providing that a court may issue a declaratory judgment

“[i]n a case of actual controversy within its jurisdiction”).

     As part of this case-or-controversy requirement, a plaintiff must

establish that he has “standing” to invoke the power of a federal court to



                                      5
decide the merits of a particular dispute. See Malowney v. Fed. Collection

Deposit Grp., 193 F.3d 1342, 1346 (11th Cir. 1999).         “The failure to

establish standing can deprive a federal court of jurisdiction.” Esteves v.

SunTrust Banks, Inc., 615 F. App’x 632, 635 (11th Cir. 2015) (internal

quotation marks omitted).

     To establish Article III standing, a “plaintiff must have (1) suffered

an injury in fact, (2) that is fairly traceable to the challenged conduct of

the defendant, and (3) that is likely to be redressed by a favorable judicial

decision.” Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016) (citing

Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992)). At a minimum,

therefore, a plaintiff must “show . . . that he has suffered an injury in

fact—some harm to a legal interest that is actual or imminent, not

conjectural or hypothetical.” Bowen v. First Family Fin. Servs., Inc., 233

F.3d 1331, 1339 (11th Cir. 2000) (internal quotation marks omitted).

“[O]nly when he alleges facts from which it appears there is a substantial

likelihood that he will suffer injury in the future” will a plaintiff have

standing to seek declaratory relief. Id. at 1340 (emphasis added). An

allegation of a possibility that future injury may occur “is not sufficient

to satisfy the actual controversy requirement for declaratory judgments.”



                                     6
Malowney, 193 F.3d at 1347 (internal quotation marks omitted). Even

so, “[n]o bright line rule exists for distinguishing ‘between declaratory-

judgment actions that satisfy the case-or-controversy requirement and

those that do not.’ ” Parsons, 610 F. App’x at 898 (citing MedImmune,

Inc. v. Genentech, Inc., 549 U.S. 118, 127 (2007)).

      Petitioner filed its petition for declaratory judgment “as an

anticipatory maneuver designed to preempt whatever actions” any

Respondents may theoretically take in the future. See Atlanta Gas Light

Co., 68 F.3d at 415. Such a request of the Court, however, is an advisory

opinion of sorts, which district courts may not render. See Aetna Life Ins.

Co. v. Haworth, 300 U.S. 227, 241 (1937) (holding that the “controversy”

must be “a real and substantial controversy admitting of specific relief

through a decree of a conclusive character, as distinguished from an

opinion advising what the law would be upon a hypothetical state of

facts”).

      In both its complaint and its statement of material facts, Petitioner

failed to allege a likelihood that it will suffer an injury in the future, let

alone a substantial likelihood.        Petitioner makes no claims that

Respondents have already filed or intend to file a claim against it for



                                      7
insurance proceeds. The complaint does not explain how the individual

Respondents might try to seek indemnification from Petitioner. In fact,

Petitioner all but disclaims any possibility that such a future injury may

occur: it merely “anticipates” that Respondents may contest its position,

without providing any factual basis to support that belief. (Dkt. 1 ¶ 9.)

This is insufficient to show a substantial likelihood of an imminent

injury.

     Respondent Night Rider admits in its answer, in its response to the

motion for summary judgment, and in an examination under oath of its

CEO that it has no claim to any insurance money from the incident.

(Dkts. 7 at 2; 21-4 at 10; 23 at 2.) The facts in the record do not support

a plausible inference that such a claim is imminent. In fact, none of the

counts in the complaint mention Respondents Jordan and Custis or why

Petitioner seeks a declaration against them.       Any injury Petitioner

alleges is strictly conjecture. See Malowney, 193 F.3d at 1347 (finding no

standing in declaratory judgment action where only a “remote possibility

that a future injury may happen”). Petitioner has thus failed to show “an

actual or imminent invasion of a legally protected interest for purposes

of the injury-in-fact requirement.” Esteves, 615 F. App’x at 636 (internal



                                    8
quotation marks omitted). And as the Eleventh Circuit has noted: “a

‘perhaps’ or ‘maybe’ chance” of an injury “in the future . . . is not enough

to . . . [establish] standing” for prospective declaratory relief. Bowen, 233

F.3d at 1340.

       The complaint also contains no allegations about how receiving a

declaratory judgment will redress any potential injury.               This is

unsurprising given that Petitioner has shown no imminent injury beyond

its “anticipation” that Respondents may contest its position and thus any

potential redressability is mere speculation.      This is too abstract to

establish that a favorable decision would likely redress the injury — a

required element of constitutional standing. See Esteves, 615 F. App’x at

636.

       Petitioner has the burden “to clearly and specifically set forth facts

sufficient to satisfy” Article III standing requirements.           Id. at 635

(quoting Bochese v. Town of Ponce Inlet, 405 F.3d 964, 976 (11th Cir.

2005)). When the record fails to show such standing, as it does here, the

Court “lacks the power to create jurisdiction by embellishing a deficient

allegation of injury.” Bochese, 405 F.3d at 976. The Court thus dismisses

Petitioner’s petition without prejudice for lack of jurisdiction.



                                      9
IV.   Conclusion

      The Court DENIES Petitioner Progressive Mountain Insurance

Company’s Motion for Summary Judgment (Dkt. 20) and DISMISSES

without prejudice Petitioner’s declaratory judgment action for lack of

standing.

      SO ORDERED this 3rd day of October, 2019.




                                 10
